679 S.E.2d 836 (2009)
Deborah Mae TABOR
v.
Adam Wolfgang KAUFMAN, Jason Thibodeaux, and Anna Clare Monlezun Thibodeaux.
No. 234P09.
Supreme Court of North Carolina.
June 9, 2009.
Roberta B. King, Winston-Salem, for Kaufman.
Cameron M. Ferguson, Boone, Richard Dail, High Point, for Tabor.
Prior report: ___ N.C.App. ___, 675 S.E.2d 701.

ORDER
Upon consideration of the petition filed by Defendant (Kaufman) on the 9th day of June 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of June 2009."
Upon consideration of the petition filed on the 9th day of June 2009 by Defendant (Kaufman) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of June 2009."